        Case 4:15-cv-00054-AWA-RJK Document 253-9 Filed 07/26/21 Page 1 of 3 PageID# 3939


Employee Last Name                             Expense Amount (rpt)       Transaction Date    Expense Type                            Vendor



                                                     LITIGATION EXPENSES AND COSTS

TRAVEL EXPENSES FOR BLOCK
EXPENSES FOR JULY 26, 2015 HEARING
Block                                                           523.10         Jul 16, 2015         Airfare                    United Airlines
Block                                                           333.24         Jul 16, 2015         Airfare                  American Airlines
Block                                                            22.86         Jul 26, 2015       Hotel Tax                        Courtyards
Block                                                           149.00         Jul 26, 2015           Hotel                        Courtyards
Block                                                            26.54         Jul 26, 2015         Dinner                         Courtyards
Block                                                              9.31        Jul 26, 2015         Dinner                     RESTAURANT
Block                                                              5.79        Jul 27, 2015         Dinner           STARBUCKS A 001058152
Block                                                            40.30         Jul 27, 2015            Taxi      GTM TAXI MANAGEMENT CORP
SUBTOTAL                                                      1,110.14


EXPENSES FOR CA4 ORAL ARGUMENT ON JANUARY 27, 2016
Block                                                            98.10         Dec 8, 2015          Airfare                 DELTA AIRLINES
Block                                                            98.10          Dec 8, 205          Airfare                    JETBLUE ARC
Block                                                           121.00        Jan 26, 2016            Hotel     COMMONWEALTH PARK SUITES
Block                                                            16.09        Jan 26, 2016        Hotel Tax     COMMONWEALTH PARK SUITES
Block                                                            27.91        Jan 26, 2016           Lunch        CIBO BISTRO WINE AND BAR
Block                                                              2.31       Jan 27, 2016           Lunch                   HUDSON NEWS
Block                                                            71.88        Jan 27, 2016             Taxi          TAXI CREDIT CARD CORP
SUBTOTAL                                                        435.39



EXPENSES FOR JUNE 29, 2016 STATUS CONFERENCE
Block                                                           460.20        Jun 23, 2016          Airfare                  American Airlines
Block                                                            26.61        Jun 28, 2016        Hotel Tax   WYNDAM GARDEN NORFOLK DOW
Block                                                           175.75        Jun 28, 2016            Hotel   WYNDAM GARDEN NORFOLK DOW
Block                                                            10.00        Jun 29, 2016         Parking    WYNDAM GARDEN NORFOLK DOW
Block                                                            13.71        Jun 28, 2016        Breakfast               AU BON PAIN 723 C
Block                                                              4.24       Jun 28, 2016           Lunch               AUNTIE ANNE'S LGA
Block                                                              3.26       Jun 28, 2016           Lunch                AU BON PAIN 723 C
Block                                                            12.00        Jun 29, 2016        Breakfast                     BLACK TUNA
Block                                                              5.38       Jun 29, 2016           Lunch        GREAT AMERICAN BAGEL 131
Block                                                              5.18       Jun 29, 2016           Lunch           STARBUCKS A 001058152
Block                                                              3.99       Jun 28, 2016           Lunch                   HUDSON NEWS
Block                                                            42.30        Jun 29, 2016             Taxi            JTL MANAGEMENT INC
SUBTOTAL                                                        762.62


EXPENSES FOR MEETING WITH SOLICITOR GENERAL ON DECEMBER 16, 2016
Block                                                           458.00         Dec 2, 2016            Train               AMTRAK AGENCY X
Block                                                              6.41        Dec 6, 2016             Taxi                            UBER
Block                                                            11.88         Dec 6, 2016        Breakfast                       SBUX07759
Block                                                              4.22        Dec 6, 2016           Lunch                   HUDSON NEWS
Block                                                            19.03         Dec 6, 2016           Lunch                   B02 PAUL PENN
Block                                                              7.96        Dec 6, 2016          Dinner        JAMBA JUICE JJ WASH #1286
Block                                                              2.25        Dec 6, 2016          Dinner                 AMTRAK POS F&B
SUBTOTAL                                                        509.75


EXPENSES FOR SEPTEMBER 17, 2018 SCHEDULING CONFERENCE
Block                                                           887.00         Sep 6, 2018          Airfare                    Delta Air Lines
Block                                                            27.23        Sep 16, 2018        Hotel Tax         TRAVEL RESERVATION US
Block                                                           139.20        Sep 16, 2018            Hotel         TRAVEL RESERVATION US
Block                                                            10.00        Sep 17, 2018         Parking    WYNDAM GARDEN NORFOLK DOW
Block                                                            23.01        Sep 16, 2018          Dinner                      BLACK TUNA
Block                                                              4.40       Sep 17, 2018           Lunch                  CIBO EXPRESS V
Block                                                            57.74        Sep 16, 2018             Taxi                        LYFT.COM
Block                                                            42.89        Sep 18, 2018             Taxi                        LYFT.COM
SUB-TOTAL                                                     1,191.47


EXPENSES FOR SEPTEMBER 22, 2018 DEPOSITIONS OF COLLINS AND CLEMONS
Block                                                           314.80         Sep 6, 2018          Airfare                    Delta Air Lines
Block                                                           331.39         Sep 6, 2018          Airfare                    United Airlines
Block                                                            62.64        Sep 21, 2018       Car Rental                              Avis
Block                                                            95.20        Sep 20, 2018            Hotel         TRAVEL RESERVATION US
Block                                                            16.47        Sep 20, 2018        Hotel Tax         TRAVEL RESERVATION US
Block                                                            23.92        Sep 20, 2018          Dinner    MEXICO RESTAURANT INNSBROOK
Block                                                              3.11       Sep 21, 2018        Breakfast                       SBUX00738
Block                                                            21.26        Sep 21, 2018          Dinner                  EMPIRE TAVERN
Block                                                            45.43        Sep 21, 2018             Taxi                        LYFT.COM
Block                                                            59.02        Sep 22, 2018             Taxi                        LYFT.COM
SUBTOTAL                                                        973.24


EXPENSES FOR OCTOBER 10, 2018 DEPOSITIONS OF LORD, WAGNER, AND DURR
        Case 4:15-cv-00054-AWA-RJK Document 253-9 Filed 07/26/21 Page 2 of 3 PageID# 3940


Block                                                          417.88         Oct 1, 2018                       Airfare                  American Airlines
Block                                                          115.72         Oct 9, 2018                         Hotel                 Homewood Suites
Block                                                           15.39         Oct 9, 2018                     Hotel Tax                 Homewood Suites
Block                                                           13.32         Oct 9, 2018                        Lunch                   RUDY TUESDAY
Block                                                            5.25         Oct 9, 2018                        Lunch                E STARBUCKS #156
Block                                                            3.50         Oct 9, 2018                        Dinner                 Homewood Suites
Block                                                            5.28        Oct 10, 2018                        Dinner       C FRESH ATTRACTIONS #460
Block                                                            7.24        Oct 10, 2018                        Lunch                    BURGER KING
Block                                                            3.15        Oct 10, 2018                        Lunch                   HUDSON NEWS
Block                                                            2.58        Oct 10, 2018                        Lunch               RICHMOND AIRPORT
Block                                                           64.86         Oct 9, 2018                          Taxi                        LYFT.COM
Block                                                           58.43        Oct 11, 2018                          Taxi                        LYFT.COM
SUB-TOTAL                                                      712.60


EXPENSES FOR OCTOBER 18, 2018 SETTLELMENT CONFERENCE AND OCTOBER 19, 2018 DEPOSITIONS
Block                                                          194.52         Sep 6, 2018                       Airfare                    Delta Air Lines
Block                                                          198.20         Sep 6, 2018                       Airfare                  American Airlines
Block                                                          149.59        Oct 18, 2018                         Hotel                     Hampton Inns
Block                                                            7.93        Oct 18, 2018                     Hotel Tax                     Hampton Inns
Block                                                          149.59        Oct 19, 2018                         Hotel                     Hampton Inns
Block                                                            7.93        Oct 19, 2018                     Hotel Tax                     Hampton Inns
Block                                                           15.00        Oct 18, 2018                       Parking                     Hampton Inns
Block                                                           15.00        Oct 19, 2018                       Parking                     Hampton Inns
Block                                                           19.86        Oct 17, 2018                        Dinner               BELLE AND JAMES
Block                                                            3.72        Oct 19, 2018                     Breakfast              AMS-BW NEWARK JV
Block                                                            6.57        Oct 19, 2018                     Breakfast              SEFTON COFFEE CO
Block                                                            4.42        Oct 19, 2018                        Dinner              RICHMOND AIRPORT
Block                                                           54.83        Oct 20, 2018                          Taxi                        LYFT.COM
SUB-TOTAL                                                      827.16


EXPENSES FOR MARCH 14, 2018 DEPOSITION OF DR PENN
Block                                                          748.03         Mar 6, 2019                       Airfare                    United Airlines
Block                                                           19.90        Mar 14, 2019                     Hotel Tax              Hampton Inn & Suites
Block                                                          149.59        Mar 14, 2019                         Hotel              Hampton Inn & Suites
Block                                                           16.04        Mar 13, 2019                        Dinner                              Belle
Block                                                           17.89        Mar 13, 2019                        Lunch                    Gateside Market
Block                                                           25.51        Mar 14, 2019    Business Meals w/Attendees                   Maya Downtown
Block                                                           63.31        Mar 13, 2019                          Taxi                               Lyft
Block                                                           22.25        Mar 13, 2019                          Taxi                               Lyft
Block                                                           21.26        Mar 13, 2019                          Taxi                               Lyft
Block                                                           33.33        Mar 14, 2019                          Taxi                               Lyft
Block                                                           15.70        Mar 14, 2019                          Taxi                               Lyft
SUBTOTAL                                                    1,132.81


EXPENSES FOR JULY 23, 2019 SUMMARY JUDGMENT HEARING
Block                                                          281.44        Jun 14, 2019                       Airfare                    Delta Air Lines
Block                                                          155.59         Jul 24, 2019                   Car Rental                             Hertz
Block                                                            3.34         Jul 23, 2019                    Gasoline            WAWA GAS STORE 8633
Block                                                          149.00         Jul 22, 2019                        Hotel         TRAVEL RESERVATION US
Block                                                           28.45         Jul 22, 2019                    Hotel Tax         TRAVEL RESERVATION US
Block                                                           18.00         Jul 23, 2019                      Parking                  RESIDENCE INN
Block                                                           18.00         Jul 23, 2019                      Parking                  RESIDENCE INN
Block                                                            3.32         Jul 23, 2019                    Breakfast                       SBUX07478
Block                                                            2.76         Jul 23, 2019                       Lunch           STARBUCKS CONC B#151
Block                                                           24.74         Jul 23, 2019                       Dinner                 EMPIRE TAVERN
Block                                                           51.19         Jul 23, 2019                         Taxi                             LYFT
Block                                                           45.16         Jul 24, 2019                         Taxi                             LYFT
SUBTOTAL                                                       780.99


TOTAL TRAVEL EXPENSES FOR BLOCK                            8,436.17


TRAVEL EXPENSES FOR MEDLEY


EXPENSES FOR SEPTEMBER 23 DEPOSITIONS OF COLLINS AND CLEMONS
Medley-Warsoff                                                 445.30         Sep 7, 2018                       Airfare                    Delta Air Lines
Medley-Warsoff                                                 331.39         Sep 7, 2018                       Airfare                    United Airlines
Medley-Warsoff                                                 116.62        Sep 21, 2018                         Hotel      HILTON GARDEN INN RICHMON
Medley-Warsoff                                                  15.51        Sep 21, 2018                     Hotel Tax      HILTON GARDEN INN RICHMON
Medley-Warsoff                                                  23.93        Sep 20, 2018                        Dinner   MEXICO RESTAURANT INNSBROOK
Medley-Warsoff                                                   7.48        Sep 21, 2018                     Breakfast                       SBUX00738
Medley-Warsoff                                                   7.22        Sep 21, 2018                        Lunch            CIBO MARKET SHUTTLE
Medley-Warsoff                                                 145.20        Sep 22, 2018                          Taxi               IKE'S CAR SERVICE
SUBTOTAL                                                    1,092.65


EXPENSES FOR OCTOBER 10, 2018 DEPOSITIONS OF LORD, WAGNER, AND DURR
Medley-Warsoff                                                 314.80         Oct 1, 2018                       Airfare                    Delta Air Lines
      Case 4:15-cv-00054-AWA-RJK Document 253-9 Filed 07/26/21 Page 3 of 3 PageID# 3941


Medley-Warsoff                                                208.94        Oct 1, 2018                            Airfare                                   American Airlines
Medley-Warsoff                                                 15.39        Oct 9, 2018                         Hotel Tax                   HOMEWOOD SUITES RICHMOND
Medley-Warsoff                                                115.72        Oct 9, 2018                             Hotel                   HOMEWOOD SUITES RICHMOND
Medley-Warsoff                                                 21.15        Oct 9, 2018                            Dinner                                          GRUBHUB
Medley-Warsoff                                                  4.98        Oct 9, 2018                            Lunch                                  NEWSLINK 28 BOS
Medley-Warsoff                                                  2.52       Oct 10, 2018                            Lunch                                      HUDSON NEWS
Medley-Warsoff                                                  4.58       Oct 10, 2018                         Breakfast                                         SBUX00738
Medley-Warsoff                                                 33.81       Oct 10, 2018                            Dinner                               RICHMOND AIRPORT
Medley-Warsoff                                                 26.99        Oct 9, 2018                              Taxi                                                 UBER
Medley-Warsoff                                                 30.46        Oct 9, 2018                              Taxi                                                 UBER
Medley-Warsoff                                                124.30       Oct 10, 2018                              Taxi                              TAXI-NEWARK.COM 2
SUBTOTAL                                                      903.64


EXPENSES FOR OCTOBER 18 SETTLEMENT CONFERENCE AND OCTOBER 19 DEPOSITIONS
Medley-Warsoff                                                198.20       Sep 8, 2018                             Airfare                                   American Airlines
Medley-Warsoff                                                194.52       Sep 8, 2018                             Airfare                                      Delta Air Lines
Medley-Warsoff                                                 22.40       Oct 17, 2018                         Hotel Tax                                        Hampton Inns
Medley-Warsoff                                                168.40       Oct 17, 2018                             Hotel                                        Hampton Inns
Medley-Warsoff                                                168.40       Oct 18, 2018                             Hotel                                        Hampton Inns
Medley-Warsoff                                                 22.40       Oct 18, 2018                         Hotel Tax                                        Hampton Inns
Medley-Warsoff                                                  4.40       Oct 18, 2018                            Lunch                                     COTTO MARKET
Medley-Warsoff                                                 16.93       Oct 17, 2018                            Dinner                                 BELLE AND JAMES
Medley-Warsoff                                                  2.52       Oct 19, 2018                            Lunch                                      HUDSON NEWS
Medley-Warsoff                                                 27.37       Oct 19, 2018                            Dinner                                          GRUBHUB
Medley-Warsoff                                                118.30       Oct 20, 2018                              Taxi                                TAXI-NEWARK.COM
SUBTOTAL                                                      943.84


EXPENSES FOR MARCH 14, 2019 DEPOSITION OF DR PENN
Medley-Warsoff                                                754.19        Mar 7, 2019                            Airfare                                      United Airlines
Medley-Warsoff                                                130.77       Mar 13, 2019                             Hotel                                         Hilton Hotels
Medley-Warsoff                                                 17.39       Mar 13, 2019                         Hotel Tax                                         Hilton Hotels
Medley-Warsoff                                                  9.98       Mar 13, 2019                            Lunch                                         Hudson News
Medley-Warsoff                                                 13.78       Mar 13, 2019                            Dinner                                                 Belle
Medley-Warsoff                                                  2.00       Mar 14, 2019                         Breakfast                                        Sefton Coffee
Medley-Warsoff                                                 11.02       Mar 14, 2019                            Lunch                                      Maya Downtown
Medley-Warsoff                                                  2.52       Mar 14, 2019                            Dinner                                        Hudson News
Medley-Warsoff                                                123.10       Mar 14, 2019                              Taxi
SUBTOTAL                                                    1,064.75


EXPENSES FOR SUMMARY JUDGMENT HEARING ON JULY 23, 2019
Medley-Warsoff                                                281.44       Jun 14, 2019                            Airfare                                      Delta Air Lines
Medley-Warsoff                                                 28.45       Jul 22, 2019                         Hotel Tax                         TRAVEL RESERVATION US
Medley-Warsoff                                                149.00       Jul 22, 2019                             Hotel                         TRAVEL RESERVATION US
Medley-Warsoff                                                  8.55       Jul 23, 2019                            Lunch                                        FOOD HALL C
Medley-Warsoff                                                  5.01       Jul 23, 2019                            Lunch                                          SBUX07478
Medley-Warsoff                                                  3.81       Jul 23, 2019                         Breakfast                          STARBUCKS CONC B#151
Medley-Warsoff                                                 96.46       Jul 22, 2019                              Taxi                                                 UBER
Medley-Warsoff                                                 58.68       Jul 23, 2019                              Taxi                                                 UBER
SUBTOTAL                                                      631.40


TOTAL TRAVEL EXPENSES FOR MEDLEY                           4,636.28


GRAND TOTAL TRAVEL EXPENSES                               13,072.45




OTHER COURT EXPENSES
N/A                                                         1,499.84          6/3/2021 Record Press, Inc. 108614-Printing and binding of SCOTUS brief in Grimm v. Gloucester (GG013)
                                                            2,313.15         9/21/2018 Depo Tr Collins and Clemons         Planet Depos, LLC (Transcripts in mttr Gavin v. Gloucester)
                                                            1,558.05        10/10/2018 Depo Tr Lord Durr Wagner            Planet Depos, LLC (Deposition transcripts)
                                                             935.10         10/19/2018 Depo Tr Gavin and Deirdre             Planet Depos, LLC (Deposition transcripts Nov'18)
                                                            1,342.60         3/12/2019 Depo Tr Anderson                      Planet Depos, LLC
                                                            2,866.00         3/18/2019 Depo Tr Van Meter                     Planet Depos, LLC (Deposition transcripts)
                                                             540.00          3/18/2019 Depo Tr Van Meter - Video Conf FeePlanet Depos, LLC (Deposition transcripts)
                                                             761.95          3/14/2019 Depo Tr Dr. Penn                  Planet Depos, LLC (Deposition transcripts)


TOTAL OTHER EXPENSES                                     11,816.69


GRAND TOTAL ALL EXPENSES                                 24,889.14
